COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                 §

  ZACHARY JOHNSTON,                              §              No. 08-20-00014-CR

                       Appellant,                §                Appeal from the

  v.                                             §              168th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20170D03893)

                                                 §

                                          ORDER

       The Court on its own motion ORDERS Rachel Simons, Official Court Reporter for the

168th District Court of El Paso County, Texas, to electronically submit a supplemental reporter’s

record containing State’s Exhibit 4 (DVD). The supplemental reporter’s record is due with this

Court on or before February 21, 2022.

       IT IS SO ORDERED this 16th day of February, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.